Citation Nr: 1734874	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-43 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the bilateral knees.
 
2.  Entitlement to service connection for prostate cancer, as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran testified at a videoconference Board hearing before the undersigned Veterans' Law Judge in April 2017.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  In April 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for service connection for prostate cancer. 

2.  Degenerative joint disease of the bilateral knees manifested more than one year after separation and is not shown to be causally or etiologically related to an in-service event, injury, or disease.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for service connection for prostate cancer have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for degenerative joint disease of the bilateral knees have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prostate Cancer

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran, during the April 2017 hearing, withdrew his claim for entitlement to service connection for prostate cancer; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that claim and the claim is dismissed.

Duties to Notify and Assist

VA has a duty to provide notice and assistance with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a letter dated June 2008.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

With respect to VA's duty to assist, VA treatment records and private treatment records have been associated with the claims file.  In October 2015, it was noted that a search for medical records at the Houston VA yielded no records from 1970 to 1998.  In September 2016, the Veteran was informed of the unavailability of these medical records and was asked to submit any records that he may have in his possession or information as to their location; he did not submit additional VA records.  The record does not indicate, nor has the Veteran identified, any additional outstanding medical records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1990) (indicating duty to assist is not a one-way street).  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board acknowledges that the Veteran has not been afforded a VA examination for his claim.  However, an examination is not necessary in order to render a decision in this case.  In disability compensation claims, the Secretary must provide an examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon, 20 Vet. App. at 83-86.  Additionally, a VA examination is necessary when the record contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and the record indicates that those symptoms may be associated with active military service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  

As discussed further below, the Board finds that the second and third McLendon elements have not been met.  There is no credible evidence establishing an in-service event or injury and there is no competent evidence indicating the Veteran's disability is associated with service.  As such, remand to afford the Veteran an examination is not necessary.  See also Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (finding that VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service).  VA has met its duty to assist the Veteran.

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  As previously noted, the Veteran was provided the opportunity for a hearing before the Board in May 2017.  

There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  For the foregoing reasons, the Board finds that it is not prejudicial to proceed with appellate review of the claim.  

Degenerative Joint Disease of the Bilateral Knees

The Veteran seeks entitlement to service connection for degenerative joint disease of the bilateral knees.  

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be established when the evidence shows that a veteran had a chronic condition in service or during the applicable presumptive period.  38 C.F.R. § 3.303(b) (2016).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b) (2016).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (specifying a veteran is competent to testify regarding continuous knee pain since service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Competency of evidence, however, differs from credibility and weight.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (affirming Board decision affording higher probative value to a contemporaneous writing by the Veteran during service than a subsequent assertion years later).  

With respect to the first element of service connection, the Veteran has a diagnosis of arthritis of the bilateral knees.  See June 2008 Private Medical Record.  Accordingly, the first element of service connection is satisfied.  

With respect to the second element of service connection, an in-service event or injury, the Veteran has generally testified that his knees were injured in 1966 during training when he jumped down and hit a rock or a brick with both knees.  See, e.g., October 2008 Statement; April 2017 Hearing Transcript.  He reported that he did not seek treatment after the reported in-service injury, but continued to experience pain during service.  

Service treatment records do not document any complaints or treatment of the knees.  Medical examination and history reports at induction do not indicate any knee difficulties.  The September 1970 medical examination report at separation did not note any clinical evidence of knee complaints or conditions. 

The Board acknowledges the Veteran's report that he sought treatment for knee pain in approximately 1971 or 1972 at a VA medical facility.  However, a search for VA medical records at the Houston VA yielded no medical records from 1970 to 1998.  Additionally, the Veteran has not submitted any records from that time period.  

Available post-service medical records do not contain any reports of the above-mentioned in-service injury until after a claim was filed.  For example, in an April 2003 private medical record, the Veteran reported swollen knees for a period of 2 to 3 days and that he had eaten red meat; a clinical impression of knee pain and gout was noted and the Veteran was advised to continue taking his usual medications.  There was no indication that any knee condition was reported to be related to an in-service injury.  The first time that the record alludes to an in-service injury was after the claim was filed.  Specifically, in an August 2008 private treatment record, an administrative note documented that Veteran's insurer declined to cover an MRI for the knees and that he would seek further care at VA as the knee problems were service-related.  

The Veteran is competent to report an in-service injury; however, the Board finds that the reports of an in-service injury are not credible and entitled to less probative weight than the remainder of the record.  The Board, as fact finder must determine whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (specifying that lack of contemporaneous medical records cannot, in and of itself, render lay evidence incredible, but may be a factor that can be considered and weighed against a claimant's lay evidence).  Here, service treatment records are silent with respect to an in-service injury.  Further, the Veteran did not report an in-service injury until after a claim was filed, which occurred several years after service.  The first documented treatment for the knees contains the Veteran's reports of symptoms for a period of 2 to 3 days only, as opposed to a chronic condition since service.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (emphasizing that statements made for the purpose of medical treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  Consequently, the preponderance of the evidence is against a finding in favor of an in-service injury.  As such, the second element of service connection is not met and the claim fails on this basis. 

The claim also fails with respect to the third element of service connection, a medical nexus.  Here, the record does not contain any medical evidence linking bilateral knee arthritis to any in-service event.  Again, service treatment records do contain any complaints of chronic knee symptoms and the separation examination report was normal with respect to the lower extremities.  

There are no positive medical opinions in support of the Veteran's claim.  Moreover, the available medical evidence is silent for continuous complaints or treatment for any knee condition until more 30 years after service.  In an April 2003 private medical record, the Veteran reported swollen knees and related the symptoms to the fact that he had eaten red meat.  In an October 2008 VA medical record, the Veteran reported trouble with gout-related knee complications since the 1990s; however, no reports of chronic degenerative joint disease complications were noted.  The examiner observed normal gait and no limp.  In a December 2008 VA medical record, the Veteran reported severe knee pain that was chronic, with the current episode lasting over a month.  

Additionally, there is no showing that degenerative joint disease of the bilateral knees manifested to a compensable level within one year of discharge and, as such, an in-service incurrence may not be presumed.  The Board acknowledges that the Veteran has generally reported that he sought medical treatment after separation, in 1971 or 1972, for his knees.  However, the Board notes that the Veteran's testimony has changed over the course of the appeal.  In a December 2008 statement, he initially reported that he went to a VA "reg." in 1972 for his knees, but was "turned down."  He did not specify which VA facility turned him down or what service he was declined.  A review of the claims file does not reveal that a disability claim was filed in the early 1970s.  However, in an October 2010 substantive appeal, February 2015 DRO hearing, and May 2017 hearing, he reported that he sought treatment at a VA hospital in 1971 or 1972 and recalled that he was given medication for his knees.  Additionally, the record contains an October 2015 report noting that a search for VA medical records at the Houston VA yielded no records from 1970 to 1998.  In light of these inconsistencies, the preponderance of the evidence is against a finding that the Veteran's disability manifested to a compensable level within one year after discharge.  Further, a compensable level of arthritis would require X-ray evidence of the disease, and there have been no indications of X-ray examination of the knees in the year after service.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  

The Board has considered the lay evidence of record, to include the Veteran's lay assertions that his knee disability is related to his reported in-service injury.  Though he is competent to report that he observed knee pain in service, he is not competent to report that the knee pain resulted in his current diagnosis or was the onset of his current arthritis.  The Veteran has not been shown to be capable of making medical conclusions.  See Jandreau, 492 F.3d at 1376; Layno, 6 Vet. App. at 469.  As there is no indication that the Veteran has the medical expertise to render an opinion on the nature or etiology of his bilateral knee condition, the Board finds that the available medical evidence of record is entitled to greater probative weight than the lay statements of record.  

Consequently, the Board finds that as the preponderance of the evidence is against the claim, the evidence is by definition not in equipoise and, therefore, the benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, the claim for service connection for degenerative joint disease of the bilateral knees is denied.


ORDER

The appeal of the issue of service connection for prostate cancer is dismissed.

Entitlement to service connection for degenerative joint disease of the bilateral knees is denied.  



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


